Citation Nr: 1630774	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent from May 12, 2007 to August 31, 2009 for post-traumatic stress disorder (PTSD).

2. Entitlement to a disability evaluation in excess of 30 percent from October 1, 2009 for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from May 2003 to May 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2009 VA Form 9, Appeal to the Board, the Veteran requested a Board hearing.  However, the Veteran failed to appear for his hearing scheduled for June 2016 and has made no request to reschedule the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran was last provided a VA medical examination in January 2014.  In that examination report, the examiner noted that the Veteran had substance abuse diagnoses, in addition to his PTSD diagnosis.  The examiner noted that the Veteran's symptomatology at that time was not influenced by his substance abuse disorder because he had been unable to consume his abusive substances while he had been incarcerated.  This examination did not address all of the additional psychiatric diagnoses the Veteran had in the past or the effect of his substance abuse on his psychiatric symptoms in the past. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA treatment records and associate them with the electronic claims folder. 

2. Schedule the Veteran for VA psychiatric examination to determine the current severity of his service-connected PTSD.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination. 

The VA examiner must identify any psychiatric diagnoses, in addition to PTSD, applicable to the Veteran.  If the examiner disagrees with the additional diagnoses that the Veteran has received throughout his care with the VA, the examiner must explain why these diagnoses are no longer applicable. 

The VA examiner must identify all symptoms and manifestations attributable to the Veteran's service-connected PTSD alone, in accordance with the rating criteria specified at 38 C.F.R. § 4.130.  If it is not possible to separate the symptoms and manifestations of the Veteran's service-connected PTSD from his additional psychiatric diagnoses, the examiner must so state and explain why this is not possible. 

Is it at least as likely as not that the appellant's history of substance abuse, to include marijuana, cocaine, heroin, opioid, amphetamine, and alcohol abuse is caused by his service connected PTSD? 

Is it at least as likely as not that the appellant's history of substance abuse, to include marijuana, cocaine, heroin, opioid, amphetamine, and alcohol abuse is permanently aggravated by the service-connected PTSD. 

3. Finally, readjudicate the claims on appeal based upon all additional evidence received.  If after readjudication, any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




